Chief Justice Robertson,
delivered the opinion of the court.
Since the affirmance by this court, of the decree in favor of Wilson vs. Tobin, et al. on an appeal by Tobin; III J. J. Marshall, 63; Wilson has ■prosecuted this writ of error, and complains that the -circuit court erred, to his prejudice, in withholding a decree in his favor for the amount of the $350 note*
As that note was paid off, if paid at all, pendente lite, and as both Robert and Benjamin Tobin had, according to the' proof in the record, actual notice of the lis pendens, Wilson was, in our opinion, entitled to a decree against them for the amount of the note, principal and interest.
Wherefore, the decree, dismissing the bill as to Robert Tobin, and allowing him costs, and so much of the decree as refused relief beyond the $460 note, are reversed, and the cause is remanded, with instructions to render a decree according to this opinion.